 

Exhibit 10.3

 

PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND ARE BEING FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.

 

AMENDMENT NO. 2 AND CONSENT

TO

CREDIT AGREEMENT

 

This AMENDMENT NO. 2 AND CONSENT to Credit Agreement (this “Amendment”), dated
effective as of June 24, 2013, is entered into among SAExploration Holdings,
Inc., a Delaware corporation (“Parent”), SAExploration, Inc., a Delaware
corporation (“SAE”), SAExploration Seismic Services (US), LLC, a Delaware
limited liability company (the “Delaware Subsidiary Borrower”) and NES, LLC, an
Alaskan limited liability company (the “Alaskan Subsidiary Borrower” and,
together with Parent, SAE and the Delaware Subsidiary Borrower, the “Credit
Parties”) the Lenders party hereto, and CP Admin Co LLC, as Administrative Agent
(the “Administrative Agent”), amends the Credit Agreement dated as of November
28, 2012, as amended by Amendment No. 1 dated as of December 5, 2012 (such
Credit Agreement as amended, the “Credit Agreement”), entered into among the
Credit Parties, the Administrative Agent and the Lenders party thereto.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

WITNESSETH:

 

WHEREAS, the Credit Parties have requested that the Required Lenders and the
Administrative Agent amend the Credit Agreement to effect the changes described
below in Sections One, Two and Three;

 

WHEREAS, the Required Lenders and the Administrative Agent desire to amend the
Credit Agreement to effect such changes;

 

WHEREAS, Section 11.12 of the Credit Agreement provides that the Credit
Agreement may be amended, modified and waived from time to time;

 

WHEREAS, CP Admin Co LLC and its affiliates have ceased operations and have been
shut down; accordingly, CP Admin Co LLC desires to resign as Administrative
Agent and the Lenders desire to permit the appointment of, and the Borrowers
consent to the appointment of, MC Admin Co LLC, a separate and distinct legal
entity not affiliated with or related to CP Admin Co LLC in any way, as
Administrative Agent;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

SECTION ONE Amendments.

 

(a)          The definitions in Section 1.01 of the Credit Agreement listed
below shall be amended and restated in their entirety as set forth below:

 

 

 

 

(1)         ““Change of Control” shall mean (i) Parent shall at any time cease
to own directly 100% of the Equity Interests of SAE, (ii) SAE shall at any time
cease to own directly 100% of the Equity Interests of the Delaware Subsidiary
Borrower or the Alaskan Subsidiary Borrower, (iii) prior to the occurrence of a
Qualified IPO or a Qualified Merger, the Permitted Holders shall at any time and
for any reason fail to own at least 51% of the economic interests and at least
66% of the voting interests in Parent’s capital stock (determined on a fully
diluted basis), (iv) prior to the occurrence of a Qualified IPO or a Qualified
Merger, any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) other than the Permitted Holders shall have obtained
the power (whether or not exercised) to elect a majority of the Board of
Directors of Parent, (v) (A) during the first year following the occurrence of a
Qualified IPO or a Qualified Merger, any of the Permitted Holders shall sell,
transfer or otherwise dispose of any of the shares of the Parent’s capital stock
owned by them immediately following such Qualified IPO or Qualified Merger, or
(B) following such first year, any of the Permitted Holders shall sell, transfer
or otherwise dispose any of such shares owned by them unless, immediately after
giving effect to such transaction, the Permitted Holders own and control at
least 25% of the economic interests and control at least 32.5% of the voting
interests in Parent’s capital stock, (vi) after the occurrence of a Qualified
IPO, any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act) other than the Permitted Holders, is or shall become the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of 25% or more on a fully diluted basis of the
economic or voting interests in Parent’s capital stock, (vii) the Board of
Directors of Parent shall cease to consist of a majority of Continuing
Directors, (viii) Jeff Hastings shall cease to be a Senior Executive Officer of
Parent and SAE or Brian Beatty shall cease to be a Senior Executive Officer of
Parent and SAE (in each case (a) for any reason other than his death or
disability, or (b) due to his death or disability, and a successor satisfactory
to the Required Lenders does not assume his responsibilities and position within
30 days of such cessation), or (ix) a “change of control” or similar event
(other than any such event that may be deemed to have occurred in connection
with or as a result of a Qualified IPO, including a Qualified Merger) shall
occur as provided in any Qualified Preferred Stock (or the documentation
governing the same).”

 

(2)         ““Continuing Directors” shall mean the directors of Parent on the
Effective Date and each other director if such director’s nomination for
election to the Board of Directors of Parent is recommended by a majority of the
then Continuing Directors, and after a Qualified Merger, shall mean the
directors of the surviving or continuing entity in such merger, or the ultimate
parent entity thereof, which assumes all obligations under this Agreement
pursuant to Section 8.02(ix), as of the effective date of such merger and each
other director if such director’s nomination for election to the Board of
Directors of such entity is recommended by a majority of the then Continuing
Directors, provided that prior to such the date of such recommendation no Person
shall have commenced, or threatened to commence, a solicitation of proxies for
the election of such person as a Continuing Director.”

 

(3)         ““Dividend” shall mean, with respect to any Person, that such Person
has declared or paid a dividend, distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than common Equity
Interests of such Person) or cash to its stockholders, partners or members in
their capacity as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any other Equity Interests outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
capital stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all cash
payments (x) made or required to be made by such Person (i) with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes or (ii)
with respect to any agreement which allows cash compensation to be made in
exchange for a right to otherwise receive Equity Interests of such Person, or
(y) treated as a Dividend pursuant to clause (y) of the definition of “Net Cash
Proceeds” herein.”

 

2

 

(4)         ““Net Cash Proceeds” shall mean for any event requiring a repayment
of Loans pursuant to Section 4.02, as the case may be, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) received from any
such event. In the context of a merger or other consolidation, (x) the cash on
hand and in banks (including marketable securities) of parties to such merger or
consolidation other than the Credit Parties and their Subsidiaries immediately
prior to the consummation of such merger or consolidation net of a proportionate
share of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith) and net of any such
cash that is paid out or to be paid out (other than as a Dividend under Section
8.03(viii)) to any Person other than a Credit Party or wholly owned Subsidiary
of a Credit Party upon or after the consummation of such merger or consolidation
pursuant to and in accordance with its terms shall be counted towards, and
treated as, Net Cash Proceeds of such merger or consolidation, (y) cash
consideration received by the stockholders of Parent pursuant to the repayment
of Shareholder Subordinated Notes permitted to be made in accordance with
Section 8.04(x), the payment of any cash merger consideration, or the payment of
any cash consideration in connection with the redemption or other sale of Equity
Interests in Parent pursuant to and in accordance with the terms of such merger
or consolidation shall be treated as a Dividend under Section 8.03(viii)
irrespective of the source of such payment, actual flow of funds or
characterization of such payments as something other than a dividend, and (z)
the issuance of Shareholder Subordinated Notes pursuant to Section 8.04(x)(c)
shall not be treated as a Dividend or be subtracted from such cash on hand in
determining Net Cash Proceeds.”

 

(5)         ““Permitted Holders” shall mean, either through direct or indirect
ownership, Jeff Hastings, Lori Hastings, Brian A. Beatty, Sheri L. Beatty and
Brent Whiteley.”

 

(6)         ““Qualified IPO” shall mean (i) a bona fide underwritten sale to the
public of common stock of Parent pursuant to a registration statement (other
than on Form S-8 or any other form relating to securities issuable under any
benefit plan of Parent or any of its Subsidiaries, as the case may be) that is
declared effective by the SEC and such offering results in Net Cash Proceeds
received by Parent of at least $25,000,000 or (ii) a Qualified Merger where the
Parent, or the surviving party of the Qualified Merger or such surviving party’s
ultimate parent entity, is or will become a publicly listed company; provided
that after giving effect to any such offering, the market capitalization of
Parent, or the applicable publicly listed company, shall be at least
$80,000,000.”

 

(b)      Section 8.02(ix) shall be amended and restated in its in entirety as
set forth below:

 

“(ix)         On or after February 15, 2013, Parent may merge or consolidate
with and into, or be dissolved or liquidated into, a special purpose acquisition
company (or a subsidiary thereof) identified by Parent in writing to
Administrative Agent and Lenders prior to the Closing Date (a “Qualified
Merger”), so long as (a) Parent is the surviving or continuing entity of any
such merger, consolidation, dissolution or liquidation or the surviving or
continuing entity, or ultimate parent entity thereof, has assumed all
obligations under this Agreement pursuant to documentation acceptable to the
Administrative Agent, (b) any security interests granted to the Collateral Agent
for the benefit of the Secured Creditors pursuant to the Security Documents in
the assets of Parent shall remain in full force and effect and perfected (to at
least the same extent as in effect immediately prior to such merger,
consolidation, dissolution or liquidation) and all actions required to maintain
said perfected status have been taken, (c) the shareholders of Parent shall
receive no cash consideration therewith other than Dividends permitted to be
made in accordance with Section 8.03, (d) such merger or consolidation results
in Net Cash Proceeds received by Parent or the Borrowers of at least $25,000,000
and such Net Cash Proceeds shall be applied as set forth in Section 4.02(b), (e)
after giving effect to any such transaction, the market capitalization of the
surviving or continuing entity, or ultimate parent entity thereof, if a publicly
listed company, or the shareholder’s equity of Parent (calculated in accordance
with GAAP), if no such entity is publicly listed, shall be at least $80,000,000,
and (f) immediately after giving effect to such transaction, the Permitted
Holders own and control at least 25% of the economic interests and control at
least 32.5% of the voting interests in Parent’s capital stock;”

 

(c)       Section 8.03(viii) shall be amended and restated in its in entirety as
set forth below:

 

3

 

 

“(viii)    Parent may pay Dividends in an aggregate amount not to exceed (x) 50%
of the Net Cash Proceeds of all issuances of Equity Interests by Parent (other
than sales or issuances of Parent Common Stock to employees, officers and/or
directors of Parent and its Subsidiaries (including as a result of the exercise
of any options with respect thereto and other than in connection with a
Qualified Merger) and (y) the lesser of $27,500,000 and 62% of the Net Cash
Proceeds received by Parent as the result of a Qualified Merger, in each case,
following the Funding Date, provided that in each case (a) all mandatory
prepayments in respect of such issuance shall have been completed in accordance
with Section 4.02, (b) no Default or Event of Default shall have occurred or
could reasonably be expected to result from such Dividend, (c) no Material
Contract Termination Event shall have occurred and be continuing, and (d) in the
case of a Dividend issued pursuant to clause (y), such Dividend may not be paid
until Consolidated EBITDA for the period of the twelve consecutive calendar
months ending at the close of the most recent calendar quarter for which
financial statements are available is at least $33,000,000; and”

 

(d)       Section 8.11 shall be amended by replacing “2:50:1:00” with
“2.65:1.00” for the Total Leverage Ratio for the Fiscal Quarter ending June 30,
2013.

 

SECTION TWO Conditional Amendments.

 

Each of the amendments set forth in this Section TWO shall only be effective
upon (i) the effectiveness of this Amendment and (ii) the funding of a
Commitment Increase in an aggregate principal amount equal to $20,000,000.

 

(a)       Section 4.02(a) shall be amended and restated in its entirety as set
forth below:

 

“(a)          In addition to any other mandatory repayments pursuant to this
Section 4.02, on each date set forth below (each, a “Scheduled Repayment Date”),
the Borrowers shall be required to repay that principal amount of Loans, to the
extent then outstanding, as is set forth opposite each such date below (each
such repayment, as the same may be reduced as provided in Section 4.01(a) or
4.02(g), a “Scheduled Repayment”):

 

Scheduled Repayment Date  Amortization Amount        The last Business Day of
Parent’s fiscal quarter ending December 31, 2012  $100,000         The last
Business Day of Parent’s fiscal quarter ending March 31, 2013  $200,000        
The last Business Day of Parent’s fiscal quarter ending June 30, 2013  $200,000 
       The last Business Day of Parent’s fiscal quarter ending September 30,
2013  $200,000         The last Business Day of Parent’s fiscal quarter ending
December 31, 2013  $250,000         The last Business Day of Parent’s fiscal
quarter ending March 31, 2014  $250,000         The last Business Day of
Parent’s fiscal quarter ending June 30, 2014  $250,000         The last Business
Day of Parent’s fiscal quarter ending September 30, 2014  $250,000         The
last Business Day of Parent’s fiscal quarter ending December 31, 2014  $250,000 
       The last Business Day of Parent’s fiscal quarter ending March 31, 2015 
$250,000 

 

4

 

 

Scheduled Repayment Date  Amortization Amount        The last Business Day of
Parent’s fiscal quarter ending June 30, 2015  $250,000         The last Business
Day of Parent’s fiscal quarter ending September 30, 2015  $250,000         The
last Business Day of Parent’s fiscal quarter ending December 31, 2015  $250,000 
       The last Business Day of Parent’s fiscal quarter ending March 31, 2016 
$250,000         The last Business Day of Parent’s fiscal quarter ending June
30, 2016  $250,000         The last Business Day of Parent’s fiscal quarter
ending September 30, 2016  $250,000         Maturity Date  Aggregate outstanding
principal amount of all Loans as of such date”

 

(b)       Section 8.07(a) shall be amended and restated in its entirety as set
forth below:

 

“(a)          Parent will not, and will not permit any of its Subsidiaries to,
make any Capital Expenditures, except that, provided a Material Contract
Termination Event shall not have occurred and be continuing, during any fiscal
year of Parent set forth below (taken as one accounting period), the Borrowers
and their Subsidiaries may make Capital Expenditures so long as the aggregate
amount of all such Capital Expenditures does not exceed in any fiscal year of
Parent set forth below the amount set forth opposite such fiscal year below;
provided, that to the extent that the full amount of Capital Expenditures
permitted in any fiscal year is not expended in such fiscal year (without regard
to any carry forward amounts as permitted under this sentence), such unused
amount shall be deemed added to the amounts permitted to be spent in the
immediately succeeding fiscal year (with Capital Expenditures made in such
succeeding fiscal year applied last to such unused amount):

 

Fiscal Year Ending  Amount        December 31, 2012  $42,500,000  December 31,
2013  $47,500,000  December 31, 2014  $30,000,000  December 31, 2015 
$25,000,000  December 31, 2016  $42,500,000” 

 

(c)       Section 8.08 shall be amended and restated in its entirety as set
forth below:

 

“8.08         Debt Service Coverage Ratio Parent will not permit the Debt
Service Coverage Ratio for any Test Period ending on the last day of a fiscal
quarter of Parent set forth below to be less than the amount set forth opposite
such fiscal quarter below:

 

5

 

 

Fiscal Quarter End   Ratio       March 31, 2013   2.50:1.00 June 30, 2013  
2.50:1.00 September 30, 2013   2.50:1.00 December 31, 2013   2.75:1.00 March 31,
2014   2.75:1.00 June 30, 2014   3.00:1.00 September 30, 2014   3.00:1.00
December 31, 2014   3.25:1.00 March 31, 2015   3.25:1.00 June 30, 2015  
3.50:1.00 September 30, 2015   3.50:1.00 December 31, 2015   3.50:1.00 March 31,
2016   3.75:1.00 June 30, 2016   3.75:1.00 September 30, 2016   3.75:1.00”

 

(d)       Section 8.10 shall be amended and restated in its entirety as set
forth below:

 

“8.10         Net Leverage Ratio Parent will not permit the Net Leverage Ratio
as of any quarter end date set forth below to be greater than the ratio set
forth opposite such date below:

 

Fiscal Quarter End   Ratio       March 31, 2013   3.00:1.00 June 30, 2013  
3.00:1.00 September 30, 2013   2.75:1.00 December 31, 2013   2.50:1.00 March 31,
2014   2.50:1.00 June 30, 2014   2.25:1.00 September 30, 2014   2.00:1.00
December 31, 2014   2.00:1.00 March 31, 2015   2.00:1.00 June 30, 2015  
1.75:1.00 September 30, 2015   1.75:1.00 December 31, 2015   1.75:1.00 March 31,
2016   1.75:1.00 June 30, 2016   1.75:1.00 September 30, 2016   1.75:1.00”

 

(e)       Section 8.11 shall be amended and restated in its entirety as set
forth below:

 

“8.11         Total Leverage Ratio Parent will not permit the Total Leverage
Ratio as of any quarter end date set forth below to be greater than the ratio
set forth opposite such date below:

 



Fiscal Quarter End   Ratio       March 31, 2013   3.50:1.00 June 30, 2013  
3.50:1.00 September 30, 2013   3.25:1.00 December 31, 2013   2.75:1.00 March 31,
2014   2.75:1.00 June 30, 2014   2.50:1.00 September 30, 2014   2.50:1.00
December 31, 2014   2.25:1.00 March 31, 2015   2.25:1.00 June 30, 2015  
2.00:1.00 September 30, 2015   2.00:1.00 December 31, 2015   2.00:1.00 March 31,
2016   2.00:1.00 June 30, 2016   2.00:1.00 September 30, 2016   2.00:1.00”



  

6

 

 

 

SECTION THREE Consent to Appointment of Administrative Agent. The parties to the
Credit Agreement hereby confirm that (a) CP Admin Co LLC and its affiliates have
ceased operations and have been shut down; accordingly, CP Admin Co LLC desires
to resign as Administrative Agent under the Credit Agreement, (b) the Lenders
desire to appoint MC Admin Co LLC as Administrative Agent under the Credit
Agreement pursuant to Section 10.09 thereof, (c) pursuant to Section 10.09 of
the Credit Agreement the Borrowers consent to the appointment of such
Administrative Agent, (d) notwithstanding the consents contained herein, the
resignation of CP Admin Co LLC and the appointment of MC Admin Co LLC shall not
be effective until a Resignation and Appointment Agreement in form and substance
acceptable to each of CP Admin Co LLC, MC Admin Co LLC and the Borrowers shall
have been executed and delivered by each of CP Admin Co LLC, MC Admin Co LLC and
each Borrower (it being understood and agreed that the Lenders acknowledge and
consent to such resignation and appointment and no further Lender consent shall
be required in respect of such agreement), (e) each Credit Party agrees to
deliver any and all such further documentation as may be requested by CP Admin
Co LLC or MC Admin Co LLC to maintain the perfection of the liens in favor of
the Secured Creditors under the Credit Documents. CP Admin Co LLC and MC Admin
Co LLC represent and warrant to each Credit Party and each Lender, and each
Lender and each Credit Party understands and acknowledges, that CP Admin Co LLC
and MC Admin Co LLC are separate and distinct legal entities not affiliated with
or related to one another in any way.

 

SECTION FOUR Release of Claims. In consideration of each of CP Admin Co LLC’s
and MC Admin Co LLC’s (collectively, the “Agent Parties”) execution of this
Amendment, each Credit Party and each Lender (collectively, the “Releasors”)
irrevocably acquits and fully forever releases and discharges each Agent Party
and all its affiliates, partners, subsidiaries, officers, employees, agents,
attorneys, principals, directors and shareholders and its respective heirs,
legal representatives, successors and assigns (collectively, the “Releasees”)
from any and all claims, demands, causes of action, obligations, remedies,
suits, damages and liabilities of any nature whatsoever, whether now known,
suspected or claimed, whether arising under common law, in equity or under
statute, which any Releasor ever had or now has against any of the Releasees and
which has arisen at any time prior to the date hereof out of this Amendment, the
Credit Agreement, any Credit Document or any other related documents,
instruments or agreements or the enforcement or attempted or threatened
enforcement by any of the Releasees of any of their respective rights, remedies
or recourse related thereto (collectively, the “Released Claims”) (but in each
case referred to in this paragraph, excluding any claims, demands, causes of
actions, obligations, remedies, suits, damages or liabilities to the extent same
occurred by reason of the gross negligence or willful misconduct of the
respective Releasee (as determined by a court of competent jurisdiction in a
final and non-appealable decision)). Each party hereto covenants and agrees
never to commence, voluntarily aid in any way, prosecute or cause to be
commenced or prosecuted against any of the Releasees any action or other
proceeding based upon any of the Released Claims.

 

SECTION FIVE Confirmation of Compliance with Section 11.19 of the Credit
Agreement. The parties to the Credit Agreement hereby confirm that (a) all of
the actions required to be taken by the Credit Parties pursuant to Section 11.19
of the Credit Agreement, except for the Shareholders’ Agreement contemplated by
paragraph 7 of Schedule XII to the Credit Agreement, have been taken in
accordance with the provisions of such Section and of such Schedule XII, and (b)
if Parent completes a Qualified Merger on or before June 30, 2013, Parent shall
no longer be required to enter into such Shareholders’ Agreement with its
shareholders as contemplated by such paragraph 7 of Schedule XII.

 

7

 

 

SECTION SIX Joinder of Guarantor. On the completion date of the Qualified Merger
to which Trio Merger Corp. (“Trio”) is a party, Trio shall execute and deliver a
joinder to the Credit Agreement in form and substance reasonably satisfactory to
the Administrative Agent, pursuant to which Trio shall join the Credit Agreement
as a Guarantor and as Parent. Trio shall promptly thereafter deliver any and all
collateral documents required by the terms of the Credit Agreement or otherwise
requested by the Administrative Agent to perfect the security interests in favor
of the Administrative Agent and the Lenders in Trio’s assets.

 

SECTION SEVEN Reference to and Effect on the Credit Agreement. On and after the
Amendment No. 2 Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring the Credit
Agreement, and each reference in each of the Credit Documents to “the Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement and each of the other Credit
Documents, except as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

 

SECTION EIGHT Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION NINE Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

8

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first written above.

 

CREDIT PARTIES:

 

SAEXPLORATION HOLDINGS, INC.

 

By: /s/ Brent Whiteley     Name: Brent Whiteley     Title: CFO/General Counsel  
      SAEXPLORATION, INC.       By: /s/ Brent Whiteley     Name: Brent Whiteley
    Title: CFO/General Counsel         SAEXPLORATION SEISMIC SERVICES (US), LLC
      By: /s/ Brent Whiteley     Name: Brent Whiteley     Title: CFO/General
Counsel         NES, LLC       By: /s/ Brent Whiteley     Name: Brent Whiteley  
  Title: CFO/General Counsel  

 

ADMINISTRATIVE AGENT:               CP ADMIN CO LLC,   MC ADMIN CO LLC,   as
Administrative Agent   as Administrative Agent           By: /s/ Ashok Nayyar  
By: /s/ Ashok Nayyar     Name: Ashok Nayyar     Name: Ashok Nayyar    
Title:  Authorized Signatory     Title: Authorized Signatory  

 

9

 

 

LENDER:         [***]           By: /s/[***]     Name: [***]     Title: [***]  

 

10

 

 

LENDER:         [***]           By: [***]         By: /s/ [***]     Name: [***]
    Title: [***]  

 

11

 

  

LENDER:         [***]           By: [***]         By: /s/ [***]     Name: [***]
    Title: [***]  

 

12

 

 

LENDER:       [***]           By: [***]         By: /s/ [***]     Name: [***]  
  Title: [***]  

 

13

 

 

LENDER:               [***]                 By: /s/ [***]   /s/ [***]     Title:
[***]   [***]  

 

14

 

  

LENDER:       [***]           By: /s/ [***]     Name: [***]     Title: [***]  

 



15

